Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 2-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Spalding et al. (Phosphate Kinetics During Hemodialysis: evidence for biphasic regulation; Kidney International, Vol. 6, no. 2, February 2002, pp. 655-667, XP-002639106), Leypoldt et al. (Kinetics of B2-Microglobulin and Phosphate during Hemodialysis: Effects of Treatment Frequency and Duration, Seminars in Dialysis, Vol. 18, No. 5 (2005), pp. 401-408, XP-002639109), Gotch et al. (A Kinetic Model of Calcium Mass Balance during Dialysis Therapy, Blood Purification, Vol. 25, pp. 139-149 (2007)), Yu et al. (US Pre-Grant Publication 2010/0010424), Schulte et al. (US Pre-Grant Publication 2010/0298751), Bissler et al. (US Pre-Grant Publication 2007/0215545), and Lo et al. (US Pre-Grant Publication 2009/0275881).
Spalding et al. teaches a model for solute kinetics during hemodialysis, comprising a dialysis machine, a test, and a computer programmed with a kinetic model.
Leypoldt et al. teaches using the model of Spalding to model solute kinetics and to predict patient parameters.
Gotch et al. teaches a specific kinetic model for calcium balance during dialysis.
Yu et al. teaches a dialysis system having regimen generation, and configured to receive as inputs, a variety of patient parameters and operational parameters (interpreted to comprise a prescription).
Schulte et al. teaches a method for determining a patient parameter(s) used for determining a dialysis prescription.

Lo et al. teaches a device for optimizing therapy outcomes comprising estimating patient parameters and using the parameters to model the treatment and determine an optimal dwell time. Lo fails to teach the steps of comparing the solute concentration to predictions as claimed.
None of the references, or the prior art as a whole, taken either alone or in combination, reasonably teaches the combination of features as currently claimed. In particular the prior art is silent as to a system which predicts solute clearance based on patient parameter, compares treatment data to the prediction, updates treatment parameters based on the comparison as claimed. Therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781